Citation Nr: 0303569	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  02-00 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active naval service from March 1991 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Boise, Idaho, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for PTSD.  

The Board notes that in his brief in support of the veteran's 
appeal, the veteran's representative characterized the issue 
as entitlement to service connection for an "acquired 
psychiatric disorder(s) that is variously diagnosed."  In 
the June 2001 rating decision, the RO only addressed the 
issue of entitlement to service connection for PTSD.  
However, a review of the veteran's August 1999 claim reveals 
that she requested service connection for a "nervous 
condition."  Service connection for a chronic anxiety 
disorder had previously been denied by the RO in an October 
1993 rating decision.  Accordingly, the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for a psychiatric disorder (other than 
PTSD) is referred to the RO for appropriate development.  
Service connection for PTSD is the only issue that will be 
addressed in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The preponderance of the evidence is against a finding 
that the veteran was sexually harassed and/or raped during 
her period of active duty; she did not engage in combat with 
the enemy.

3.  The veteran has not been diagnosed with PTSD based on a 
verified stressor.  



CONCLUSION OF LAW

PTSD was not incurred in the veteran's active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.304(f)(3) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
provisions of the VCAA and the implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statement of the case, and VA letters to the veteran, 
apprised her of the information and evidence needed to 
substantiate the claim, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  In a January 2003 letter, the veteran was informed of 
the enactment of the VCAA and it was explained that she was 
responsible for submitting private treatment reports, 
although with the appropriate release forms they would be 
requested on her behalf.  VA treatment reports and records 
from Federal agencies would be obtained by VA. In particular, 
she was also provided a copy of a June 2000 letter which 
described the types of alternative evidence she could submit 
to provide corroborating evidence related to her claimed 
stressor.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, the 
Board finds that the documents clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate her claim and identified the evidence that VA 
was to acquire on her behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  Service medical records, service 
personnel records, and VA treatment records were associated 
with the file and the veteran was afforded two VA 
examinations.  In June 2000, she was sent a letter asking 
that she provide evidence to support her claimed in-service 
stressor.  The Naval Criminal Investigative Service was 
contacted and it was reported that no records pertaining to 
the veteran's claimed incident existed.  She was provided 
another opportunity to identify or provide corroborating 
evidence of her stressor in January 2003.  She submitted a 
statement similar to the one she provided in July 2000.  
There is no indication that there exists any evidence which 
has a bearing on this case that has not been obtained.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence that has not 
been associated with the record.



Service Connection Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The Court of 
Appeals for Veterans Claims has emphasized that -

"eligibility for a PTSD service-connection award 
requires" . . . specifically, "(1) [a] current . 
. . medical diagnosis of PTSD . . . ; (2) credible 
supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical 
evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet. App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet. App. 307 (1997) (emphasis 
in original).  
If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  Cohen, 
supra.

The veteran's principal claimed stressors are that she was 
sexually assaulted during her period of active duty.  In this 
regard, the Court has noted that in claims for service 
connection for PTSD based on personal assault, VA has 
established special procedures for evidentiary development.  
Patton v. West, 12 Vet. App. 272, 277 (1999).  These 
procedures, which became effective in February 1996, take 
into account the fact that since personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  These procedures 
thus acknowledge the difficulty claimants face in 
establishing the occurrence of the stressor through standard 
evidence, and the need for development of alternate sources 
of evidence.  See VA Adjudication Procedure Manual M21-1 
(hereinafter M21-1), Part III, paragraph 5.14c (Feb. 20, 
1996) (substantially enlarging on the former Manual M21-1, 
Part III, paragraph 7.47c(2) (Oct. 11, 1995)).  Alternate 
sources that may provide credible evidence of an in-service 
personal assault include medical or counseling treatment 
records following the incident, military or civilian police 
reports, reports from crisis intervention or other emergency 
centers, statements from confidants or family, copies of 
diaries or journals, or behavior changes documented or 
observed at the time of the incident, such as obsessive 
behavior at the time of the incident, pregnancy tests, 
increased interest in test for sexually transmitted diseases, 
termination of primary relationships, or alcohol and drug 
abuse.  Evidence that documents any such behavioral changes 
may require interpretation by a VA neuropsychiatric physician 
to determine whether such evidence bears a relationship to 
the medical diagnoses. See M21-1, Part III, para. 5.14(c)(9).

Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  See M21-1, Part III, para. 
5.14(c)(6).  

In addition, the Court in Patton stated that in two places 
M21-1, Part III, para. 5.14(c)(3) and (9), appeared 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence" 
and held that any such requirement was inconsistent with the 
benefit of the doubt doctrine found in 38 U.S.C. § 5107(b).  
Therefore the evidence need only be in relative equipoise to 
prevail on the question of the existence of the stressor.  

Finally, effective March 7, 2002, VA amended the regulations 
concerning the evidence necessary to establish the occurrence 
of a stressor in claims for service connection for PTSD 
resulting from personal assault.  These new regulations 
partially divided and expanded 38 C.F.R. § 3.304(f), and 
require that VA not deny such claims without:  (1) first 
advising claimants that evidence from sources other than a 
claimant's service medical records, including evidence of 
behavior changes, may constitute supporting evidence of the 
stressor; and (2) allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f)(3)) .

Specifically, this regulation provides the following 
guidance:  
If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to:  records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to:  a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.

38 C.F.R. § 3.304(f)(3))

Analysis

The veteran has not contended that she engaged in combat with 
the enemy.  Her claim for service connection for PTSD is 
based solely on the allegation that she was sexually 
assaulted/raped while she was on active duty.  In June 2000, 
the RO sent the veteran a letter requesting that she provide 
any additional evidence related to the stressor.  In a July 
2000 statement, she responded that when she was stationed 
aboard the USS Yellowstone, a petty officer inappropriately 
touched her and talked "sexy" to her.  Sometime later, 
after returning from a deployment to Cuba, she went to a 
hotel in Norfolk for a weekend.  The same petty officer came 
to her room and raped her.  She could not recall the name of 
the petty officer.  However, she indicated the event affected 
her performance and her health, eventually leading to her 
discharge from service in March 1992.  She reported having 
nightmares and flashbacks of the incident; an inability to 
establish intimate relationships since that time, and that 
she has since become paranoid and lives in fear.  

In January 2003, the veteran provided a similar statement 
regarding the incident with the petty officer.  She remarked 
that following this event, her first evaluation was low and 
she suffered worse depression and severe anxiety.  She 
reported she  did not take any medications at the time, she 
did not abuse alcohol or other substances, she did not 
experience any obsessive behaviour, she did not take a 
pregnancy test or request tests for HIV or sexually 
transmitted diseases, and she did not display any disregard 
for military or civilian authority.  She stated that she was 
afraid of men and becoming a loner after the incident.  

Service personnel records and service medical records do not 
document any evidence that the veteran reported that she was 
sexually assaulted during her active military service.  
Service medical records do confirm, however, that the veteran 
was hospitalized in October 1991, (prior to her deployment to 
Cuba) for complaints of increased depression and suicidal 
thoughts, and in this regard, it was noted that her past 
medical history included child abuse and a pre-service rape.  
(She was abused by both parents in a foster home and raped at 
the age of 14.)  It was also indicated that she did well in 
counseling until entering the Navy, but had since attempted 
suicide by choking.  After seven months of active duty, she 
was concerned about her upcoming deployment to Cuba and was 
unsure that she would be able to handle the stress.  She also 
complained of increased depression over the weekends because 
she did not have any family present, and admitted to a poor 
work performance and poor self-esteem.  Upon discharge from 
the hospital, she was diagnosed with avoidant personality 
disorder with dependent borderline traits, and it was 
concluded that, although she was not mentally ill, she 
manifested long-standing character behaviors of such severity 
as to interfere with her ability to perform her duties.  It 
was recommended that she be processed for administrative 
separation from the service.  She also was encouraged to seek 
counseling and enroll in a sexual assault abuse group.  She 
was tested for gonococcus, Chlamydia, fecal occult blood, 
fecal leukocytes, and parasites in October 1991.  All tests 
were negative.  A chronological record for HIV testing 
indicated that an HIV test in October 1990 was negative.  No 
further HIV test results were listed.  

Service medical records also showed that the veteran was seen 
in March 1991, for complaints of a history of diarrhea on and 
off over the past year.  She was diagnosed with irritable 
bowel syndrome.  At a Physical Evaluation Board in January 
1992, it was determined that the veteran was unfit for duty 
due to her functional gastrointestinal symptoms.  

Upon VA examination in October 1994, the veteran reported 
that she was raped when she was 13 years old.  She was also 
sexually harassed twice while in the Navy.  She stated that 
she reported the incidents but was not believed.  After she 
was discharged from service, she reported she shot a man who 
had raped her, served jail time and was then placed on three 
years probation.  It was noted that the alleged assailant was 
not convicted of anything.  During her active service, she 
related she became depressed while she was on the ship.  
However, when she was off the ship she would feel fine and 
have fun.  The diagnoses were adjustment disorder with 
depressed and anxious mood; and mixed personality disorder.  
The psychiatrist noted that the veteran had a difficult time 
adjusting to service; however, she did not have a psychiatric 
disorder that was related to her military service.  

VA hospitalization records indicate that the veteran was 
hospitalized in February 1999, July 1999 and January 2000.  
In the February 1999 discharge summary, it was noted that the 
veteran had been in psychiatric treatment on and off since 
she was nine years old, and had been adopted and physically 
abused by her adoptive parents.  She reported being raped by 
a security guard when was nine years old.  She also indicated 
she was raped twice in the Navy, but she did not report it.  
After she was discharged from the service, she indicated she 
joined a religious cult and was raped by one of the members.  
She claimed she shot the man, was arrested and eventually 
convicted for assault with a deadly weapon.  After the 
shooting, she had nightmares and intrusive thoughts of the 
event.  She also experienced panic attacks.  These symptoms 
gradually went away.  The immediate cause for her current 
hospitalization was she took an overdose of melatonin.  She 
was diagnosed with PTSD.  

In the July 1999 VA discharge summary, the discharge 
diagnoses were depression, PTSD by history, and adult 
attention deficit disorder by history.  This was a one day 
hospitalization, but information obtained from the veteran 
was she had an argument with her boyfriend and was unable to 
sleep.  She also reported ruminations about being served with 
a restraining order, stemming from an argument she had with 
another woman.  She felt that she had been normal prior to 
February 1999, but had been unable to get back to being the 
person she was.  She also felt suicidal and decided to take 
an overdose of melatonin, but she suffered no sequelae.  

In the January 2000 VA discharge summary, the discharge 
diagnoses were depression, not otherwise specified, with 
borderline traits.  This hospitalization was occasioned by 
behavior indicating the veteran might harm herself, but there 
was no mention in the summary of any claimed assaults in 
service.  

A review of the evidence discloses that the veteran initially 
reported in October 1994 that she was sexually harassed while 
she was in the military.  In subsequent years, the 
allegations escalated and included assertions that she was 
raped by a petty officer.  She was unable to recall his name.  
The Naval Criminal Investigative Service was contacted and it 
was reported that no records pertaining to the veteran's 
claimed incident existed.  The veteran and her representative 
were advised to submit corroborating evidence regarding her 
claimed sexual harassment and/or rape, and she was sent the 
appropriate forms for reporting this information in 
accordance with VA provisions and current case law.  However, 
she has not provided any significant secondary evidence to 
support her assertion.  

The record is void of medical or counseling records which 
document treatment directly related to the claimed 
incident(s), military or civilian police reports, or reports 
from crisis intervention or other emergency centers.  Her 
service medical records document that she received treatment 
for complaints of depression and suicidal thoughts, but at 
that time, she related that she had been raped prior to 
service and had been abused by her foster parents.  She did 
not report any harassment or sexual assaults during her 
service.  The post-service treatment records do not show a 
consistent reporting or recollection of the alleged 
incidents, or any other incidents claimed by the veteran 
after her military service.  She has not provided any 
statements from family members or confidantes, and there are 
no documented reports regarding behavior changes at the time 
of the claimed incident.  Her increased depression in service 
was attributed to her pre-service trauma and upcoming 
deployment.  

The Board acknowledges that the veteran's service medical 
records indicate that she was tested for gonococcus and 
Chlamydia in October 1991.  However, there was no indication 
that the tests were done in conjunction with any reports of 
sexual trauma.  Furthermore, her HIV test reporting sheet did 
not indicate that she was given additional HIV tests after 
her entrance into active military service.  Consequently, the 
Board finds that the evidence of these two tests alone does 
not bring all the evidence of record into equipoise such that 
the existence of the stressor may be conceded.  

The Board concludes that the veteran's claimed in-service 
sexual assault stressors may not be accepted as fact.  
Accordingly, any diagnoses of PTSD based on this reported 
history would be lacking probative value and rendered 
insufficient to support an award of service connection.  
Without a diagnosis of PTSD based on a verified stressor, 
service connection for that disorder may not be granted.  
Cohen, supra.  Consequently, service connection for PTSD is 
denied.  

ORDER

Service connection for PTSD is denied.  



		
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

